DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.

Status of the Claims
The status of the claims as of the response filed 5/5/2022 is as follows: Claims 1-33, 47, and 49 remain cancelled. Claims 34, 37-38, 44, 46, 50, and 54-55 are currently amended. Claims 35-36, 39-43, 45, 48 and 51-53 are as previously presented. Claims 34-46, 48, and 50-55 are currently pending in the application and have been considered below. 

Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 102/103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the independent claims including a calibrating step comprising adjusting the customized event detection data), and thus the corresponding 35 USC 102/103 rejections for claims 34-46, 48, and 50-55 are withdrawn. However, Examiner maintains that the presently cited prior art references do teach the amended claims, as explained in more detail below. 

Response to Arguments
Rejection Under 35 USC 101
On pages 7-8 of the Remarks filed 5/5/2022 Applicant argues that the amended independent claims recite a combination of additional elements that add “a specific limitation other than what is well-understood” and amounts to “a transformation to a different state or thing.” Applicant specifically points to the prompting, prioritizing, communicating, and calibrating limitations as allegedly achieving significantly more than the judicial exception. Applicant’s arguments are fully considered, but are not persuasive. The cited limitations directed to prompting a person for an annotation responsive to a detected event, prioritizing the event based on the annotation in a particular way (including assigning a high priority to an event where the person fails to provide an annotation responsive to the prompting), communicating various data to another entity, and calibrating a listing or prioritization by adjusting customized event detection data are part of the abstract idea itself (as explained in more detail below) and thus do not amount to “significantly more” than the abstract idea. That is, these steps describe a certain method of organizing human activity that could be performed during a patient monitoring interaction of a patient and their care team. The only additional element beyond the abstract idea itself that is present in the cited limitations is the communication of information specifically to a remote data processing system rather than another human entity. However, as explained below, sending information to a remote data processing system amounts to insignificant extra-solution activity equivalent to printing a report because the communicated data is not further utilized or relied upon in any meaningful way. Further, communicating data to a generic data processing system is recognized as a well-understood, routine, and conventional computer function as outlined in MPEP 2106.05(d)(II) and thus does not provide “significantly more” than the abstract idea. 
Examiner further notes that Applicant has provided no evidence that the cited limitations transform any material into a different state or thing, so this line of arguments is unpersuasive. Additionally, the analysis or manipulation of health data does not amount to a particular transformation as described in MPEP 2106.05(c): “An ‘article’ includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. ‘Transformation’ of an article means that the ‘article’ has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that the article has been transformed. Purely mental processes in which thoughts or human actions are ‘changed’ are not considered an eligible transformation. For data, mere ‘manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’’ has not been deemed a transformation” (emphasis added). Thus, the manipulation or analysis of physiological measurement data and annotations to prioritize detected events does not amount to a particular transformation. Accordingly, the 35 USC 101 rejections are upheld for claims 34-46, 48, and 50-55. 
Rejection Under 35 USC 102/103
On pages 9-10 of the Remarks, Applicant argues that a broader claim set has been allowed in a copending application filed in China and thus the instant, narrower claims should also be found allowable. Applicant’s arguments are fully considered, but are not persuasive. Patentability is determined independently by the examining office for each country in which a patent is sought; a finding of patentability in one country does not translate to patentability in another because different legal rules, laws, regulations, etc. apply. The instant application is being examined under the laws and regulations set forth for patentability in the United States, and are not found to be allowable at this time, as explained in greater detail below. 
On pages 10-13 of the Remarks, Applicant argues that the Koverzin reference fails to disclose the recited “prioritizing,” “calibrating,” and “communicating” limitations of the amended independent claims. Regarding the latter two limitations, Applicant further argues on page 12 that Koverzin only discloses alerting a predetermined contact via a phone call and saving the collected data to a memory and thus “there cannot be found in Koverzin any disclosure regarding” the ‘calibrating’ and ‘communicating’ steps. Applicant’s arguments are fully considered, but are not persuasive. Examiner maintains that these limitations are adequately taught by the Koverzin reference, as explained in the following:
- prioritize the detected at least one event based on the temporally associated annotation, wherein the prioritization can be a high priority prioritization based on the person not issuing a temporally associated annotation in response to the prompt (Koverzin [0079], [0089], [0091], [0108]-[0109], noting the event is prioritized as an emergency or not based on the patient’s verbal annotations responding to the triggered probing, e.g. the system determines whether or not to contact emergency services based on a patient’s verbal responses to questions triggered by a physiological parameter exceeding a predefined event detection threshold. See further [0090], [0108], noting a delay or lack of response to the triggered probing may indicate an emergency (i.e. high priority prioritization), examples of which are disclosed in [0614], [0715], [0955], [0971]); 
- calibrate at least one of a listing of the detected at least one event or the prioritizing of the detected at least one event comprising adjusting the customized event detection data (Koverzin [0104], noting the baseline for each patient (i.e. customized event detection data) may be modified (i.e. adjusted) after it is initially determined based on subsequently obtained patient information such as responses to questions posed by the system. Examiner notes that all that is required by this limitation is “adjusting the customized event detection data,” which is achieved by modifying the stored baseline for each patient over time); and 
- communicate to a remote data processing system for evaluation an indication of the listing of the detected at least one event, or annotation (Koverzin [0083], [0633]-[0641], noting an emergency summary report with information about the potential problem, the emergency trigger that was activated, parameter values, etc. (i.e. an indication of a listing of the detected at least one emergency event) can be sent to emergency services; [0028] & [0066] further note that methods of sending the alert to a predetermined contact such as emergency services may include digital alerting, telephone calls, Wi-Fi calls, etc., indicating the contacted entity is utilizing some manner of remote data processing system).
Accordingly, the Koverzin reference does teach the features of the amended claims, as explained in more detail below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34-46, 48, and 50-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 34-46, 48, and 50-53 are directed to an apparatus (i.e. a machine), claim 54 is directed to a method (i.e. a process), and claim 55 is directed to a non-transitory computer readable medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claims 34, 54, and 55 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people. Specifically, the claims recite: 
maintaining customized event detection data for a person; 
obtaining physiological measurement data indicative of physiological status of the person; 
detecting at least one event using the physiological measurement data and the event detection data; 
responsive to detection of the at least one event, prompting the person to issue a temporally associated annotation;
prioritizing the detected at least one event based on the temporally associated annotation, wherein the prioritization can be a high priority prioritization based on the person not issuing a temporally associated annotation in response to the prompt;
calibrating at least one of a listing of the detected at least one event or the prioritizing of the detected at least one event comprising adjusting the customized event detection data; and
communicating to an entity for evaluation an indication the listing of the detected at least one event, or annotation.
Each of these steps, when considered in the context of each claim as a whole, describe a medical monitoring / event detection interaction that could take place between a patient and their care team. For example, a caregiver could keep records or notes about medical or physiological parameters and customized thresholds that need to be monitored for a particular patient (i.e. maintain customized event detection data), look at or otherwise receive physiological measurement data (e.g. heart rate, blood pressure, glucose levels, etc.), and determine if an adverse event (e.g. heart attack, hypoglycemia, etc.) may be occurring based on that patient’s specific thresholds. The caregiver could then interact with the patient to prompt them for a spoken or uttered confirmation or denial of the potential adverse event and use the patient’s response to prioritize further action, for instance prioritizing a patient for care who has verbally confirmed that they are experiencing chest tightness and pain after a particular heart rate threshold initially indicated heart trouble may be occurring. Further, the lack of response from a patient suspected of experiencing an adverse event may be cause for the highest alarm, as in the case of a caregiver calling out to see if a patient is okay and receiving no response which may indicate that the patient is unconscious or otherwise incapacitated and thus experiencing a high level emergency. Throughout this process, the caregiver may adjust the parameters and thresholds being monitored for each patient (i.e. calibrating a listing or prioritization). Finally, the caregiver could communicate an indication of the detected event or the patient’s response or lack thereof to another member of a care team for further evaluation. Thus, the steps recited in these claims describe various interactions between a patient and a monitoring care team, and accordingly each independent claim recites an abstract idea in the form of a certain method of organizing human activity.
Dependent claims 35-46, 48, and 50-53 inherit the limitations that recite an abstract idea from their dependence on claim 34, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 35-46, 48, 50, and 53 merely further describe the abstract idea identified above, and thus also fall into the certain method of organizing human activity identified above. 
Specifically, claims 35 and 36 further describe the annotation as being received by monitoring spoken or verbal output of the person, which a caregiver could achieve by listening for a verbal response after asking a patient a question about their suspected condition. 
Claims 37, 39, and 40 further describe the customized event detection data as indicating parameter limits or thresholds for one or more types of parameters, which a caregiver would be capable of maintaining and referring back to throughout a patient monitoring interaction. 
Claim 38 further describes the communicating step as including a batch sending of indications or annotations on a predetermined schedule or based on reaching a set volume of data, which a caregiver would be capable of performing by communicating information about multiple patients and/or events in a batch at present times, e.g. sending a report once per hour to a supervisor or other care team member. 
Claims 41-43 further describe supplementing received physiological measurements with additional parameters if a predetermined event defined by the customized event detection data is detected, which a caregiver could perform by checking for additional data if a particular known event occurs (e.g. looking for time of last meal or insulin injection if blood sugar drops below a certain threshold) during a patient monitoring interaction. 
Claims 44-46 describe estimating a significance of a detected event and prioritizing and/or classifying the event based on the estimated significance and annotation, which a caregiver could perform during a patient monitoring interaction by using past experience or medical training to determine how serious a detected event is and classifying or prioritizing the severity of the event according to the available patient information. 
Claim 48 further describes conditions of the prompting, which a caregiver could achieve by asking a patient if they are okay or need assistance if they notice that parameters falling outside of the patient’s known acceptable limits during a patient monitoring interaction. 
Claim 50 describes receiving feedback about event detection or prioritization and calibrating event detection or prioritization accordingly, which a caregiver could achieve by soliciting feedback from a patient about the accuracy of their monitoring or severity estimations and adjusting their method accordingly, e.g. by deciding that a brief elevation in heart rate during exercise does not warrant event detection based on the patient telling them this type of event is not to be prioritized. 
Claim 53 describes that physiological measurement data is received from a sensor, which a caregiver would be capable of monitoring (e.g. by looking at readouts from a heart rate, blood pressure, glucose, etc. sensor) during a patient monitoring interaction. Thus, dependent claims 35-46, 48, and 50-53 also recite an abstract idea in the form of a certain method of organizing human activity. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 34, 54, and 55 do not include additional elements that integrate the abstract idea into a practical application. Claim 34 includes the additional elements of an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform the maintaining, obtaining, detecting, prompting, prioritizing, calibrating, and communicating functions described above. Claim 55 includes the additional elements of a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform the maintaining, obtaining, detecting, prompting, prioritizing, calibrating, and communicating functions described above. Each of claims 34, 54, and 55 also recite the additional element of the communicating step specifically communicating the various data to a remote data processing system. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine…. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection”), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic/automated patient monitoring environment). 
Further, use of computing elements recited at a high level of generality (such as a processor executing stored computer code) to perform the steps and/or functions of the invention amount to the words “apply it” with a computer because otherwise-abstract steps are merely being implemented with generic computing elements such that the certain method of organizing human activity is automated. The step of communicating an indication of the detected event or an annotation specifically to a remote data processing system amounts to insignificant extra-solution activity because the output is not further relied upon or utilized in any manner at the data processing system and thus amounts to a mere data outputting function equivalent to printing a report. Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 35-46, 48, and 50-53 is also not integrated into a practical application under a similar analysis as above. Claims 35-43, 45-46, 48, 50, and 53 do not introduce any new additional elements, and are performed with the same additional elements identified for claim 34 above; accordingly, they are not integrated into a practical application. Claim 44 specifies that the prioritization and significance estimation functions are performed via usage of a machine learning process, but because the machine learning process is recited at a high level of generality with no particular steps, inputs, outputs, etc., this additional element merely amounts to the words “apply it” with a computer because it uses generic computer elements to digitize or automate otherwise-abstract steps that could be achieved by a caregiver during a patient monitoring interaction. Claim 51 specifies that a user interface is used to receive the annotation from the person, while claim 52 specifies that a speech recognition circuitry is used to recognize spoken annotation from the person. Each of these additional elements again merely utilize a computing component recited at a high level of generality (e.g. a user interface or a speech recognition circuitry) to digitize steps that could otherwise be achieved in a patient monitoring interaction between a patient and caregiver (e.g. hearing and recognizing human speech) and thus amount to the words “apply it” with a computer. 
Accordingly, the additional elements of claims 34-46, 48, and 50-55 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 34-46, 48, and 50-55 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor executing stored computer code to perform the maintaining, obtaining, detecting, prompting, prioritizing, calibrating, communicating, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes Fig. 8 and paras. [0060]-[0063] of Applicant’s specification, where a data processing system with various known processor and memory elements are described (e.g. “The at least one processor 830 comprises, for example, any one or more of: a master control unit (MCU); a microprocessor; a digital signal processor (DSP); an application specific integrated circuit (ASIC); a field programmable gate array; and a microcontroller” in [0061] & “a ‘computer-readable medium’ may be any non-transitory media or means that can contain, store, communication, propagate or transport the instructions for use by or in connection with an instruction execution system, apparatus, or device, such as a computer, with one example of a computer described and depicted in Fig. 8” in [0063]) such that one of ordinary skill in the art would understand that any generic processor and memory combination could be utilized to achieve the invention. 
Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity and thus do not provide an inventive concept. Additionally, the combination of a processor executing stored computer code to receive and analyze physiological parameters and other patient information for event detection purposes is a well-understood, routine, and generic combination, as evidenced by at least Bardy (US 6997873 B2) Fig. 14 & Col8 L47 – Col9 L6; Brockway et al. (US 20060200007 A1) Fig. 1 & [0048]; Shaoulian (US 20140114142 A1) Fig. 2 & [0015]; and Koverzin (US 20100286490 A1) Figs. 2-3 & [0055]. 
As explained above, the functional additional element of sending various types of data to a remote data processing system as in the independent claims amounts to insignificant extra-solution activity equivalent to outputting a report of the main analysis steps. This activity is also nothing more than that recognized as a well-understood, routine, and conventional computer function performed using generic computer components; for example, receiving or transmitting data over a network is recognized as a well-understood, routine, and conventional function previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Regarding the additional elements of the dependent claims, as noted above, the use of a machine learning process to estimate event significance as in claim 44, a user interface to receive the annotation as in claim 51, and a speech recognition circuitry to recognize spoken annotation as in claim 52 amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes that no specific machine learning processes are described in Applicant’s specification, and they appear to be intended as any generic machine learning or artificial intelligence method capable of automating the expertise of a medical professional as noted in at least paras. [0024] & [0054] (“The diagnostic work can be left for such a professional or perhaps be performed by an artificial intelligence circuitry configured to perform the work of such a professional”). Further, the user interface and speech recognition circuitry are not described in-depth as particular systems, with para. [0061] utilizing broad language and examples of known types of user interfaces and generic speech recognition. Additionally, use of machine learning processes in combination with generic computer processing elements to provide event detection and/or prioritization is well-understood, routine, and conventional, as evidenced by at least Brockway Fig. 1 & [0064]-[0067]; Strachan et al. (US 20170071484 A1) abstract & [0035]-[0037]; and Chung et al. (US 20150106020 A1) [0046]-[0049] & [0073]-[0074]. Similarly, the use of a user interface in combination with generic computer processing elements to receive annotations or other information from a patient is well-understood, routine, and conventional, as evidenced by at least Koverzin Fig. 2, [0056], & [0065]; Bardy Col8 L47-53 & Col14 L37-59; and Shaoulian Fig. 2, [0015], & [0021]. Finally, the use of a speech recognition circuitry in combination with generic computer processing elements to recognize spoken patient input is well-understood, routine, and conventional, as evidenced by at least Bardy Col15 L43 – Col16 L14; Koverzin Fig. 3 & [0082]; and Shaoulian Fig. 2 & [0021]. 
Thus, when considered as a whole and in combination, claims 34-46, 48, and 50-55 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-37, 39-43, 48, and 51-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koverzin (US 20100286490 A1).
Claims 34, 54, and 55
Koverzin teaches an apparatus comprising: 
at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (Koverzin Figs. 2-3, [0055], noting a monitoring unit 10 with control unit 50 comprising various engines implemented by software stored in memory and executed by a processor): 
maintain customized event detection data for a person (Koverzin [0111], [0268]-[0283], [0296]-[0308], [0452]-[0453], noting stored probe trigger (PT) and emergency detection (ED) tables that maintain lists of conditions indicative of events that trigger the system to either probe a patient for further information or alert emergency services; these tables of various event conditions are considered equivalent to event detection data for a person. As noted in [0019], event triggers can include various predefined criteria such as predefined physiological parameter limits and ranges, predefined keywords spoken by a monitored subject, predetermined sound, image, or video patterns, etc.; such limits or thresholds can be customized to a particular user as noted in at least [0104], where personal user baselines are determined. The predefined nature of the event triggers is considered equivalent to the maintained event detection data for a person being customized); 
obtain physiological measurement data indicative of physiological status of the person (Koverzin [0060], noting various physiological measurements are obtained from physiological monitoring devices); 
detect at least one event using the physiological measurement data and the event detection data (Koverzin [0091], [0108]-[0109], noting the collected physiological data can trigger a probing event in accordance with predetermined thresholds (i.e. the customized event detection data, as above)); 
responsive to detection of the at least one event, prompt the person to issue a temporally associated annotation (Koverzin [0089], [0091], [0108]-[0109], noting a probe trigger event (i.e. a predetermined event) prompts a user for verbal input related to the event (i.e. a temporally associated annotation));
prioritize the detected at least one event based on the temporally associated annotation, wherein the prioritization can be a high priority prioritization based on the person not issuing a temporally associated annotation in response to the prompt (Koverzin [0079], [0089], [0091], [0108]-[0109], noting the event is prioritized as an emergency or not based on the patient’s verbal annotations responding to the triggered probing, e.g. the system determines whether or not to contact emergency services based on a patient’s verbal responses to questions triggered by a physiological parameter exceeding a predefined event detection threshold. See further [0090], [0108], noting a delay or lack of response to the triggered probing may indicate an emergency (i.e. high priority prioritization), examples of which are disclosed in [0614], [0715], [0955], [0971]); 
calibrate at least one of a listing of the detected at least one event or the prioritizing of the detected at least one event comprising adjusting the customized event detection data (Koverzin [0104], noting the baseline for each patient (i.e. customized event detection data) may be modified (i.e. adjusted) after it is initially determined based on subsequently obtained patient information such as responses to questions posed by the system; this modifying operation is considered equivalent to this calibrating step because the calibrating comprises ‘adjusting the customized event detection data’); and 
communicate to a remote data processing system for evaluation an indication of the listing of the detected at least one event, or annotation (Koverzin [0083], [0633]-[0641], noting an emergency summary report with information about the potential problem, the emergency trigger that was activated, parameter values, etc. (i.e. an indication of a listing of the detected at least one emergency event) can be sent to emergency services; [0028] & [0066] further note that methods of sending the alert to a predetermined contact such as emergency services may include digital alerting, telephone calls, Wi-Fi calls, etc., indicating the contacted entity is utilizing some manner of remote data processing system).
Claims 54 and 55 recite substantially similar subject matter as claim 34, and are also rejected as above. 
Claim 35
Koverzin teaches the apparatus of claim 34, and further teaches wherein the annotation is received by monitoring output of the person and wherein the at least one memory including computer program code is configured with the at least one processor to cause the apparatus to identify the annotation in the output of the person (Koverzin [0007], [0079], [0082], [0092], [0107], noting a person’s verbal interactions (i.e. outputs) with the system are continuously monitored and applied to speech recognition means to identify the text and meaning (i.e. annotations) of the verbal interactions). 
Claim 36
Koverzin teaches the apparatus of claim 35, and further teaches wherein the output of the person comprises at least one of speech and utterance (Koverzin [0007], [0079]).
Claim 37
Koverzin teaches the apparatus of claim 34, and further teaches wherein the customized event detection data comprises an anomaly limit for a physiological parameter, and wherein the anomaly limit is a maximum or a minimum (Koverzin [0091], noting event triggers include physiological parameters falling outside of a predefined range or above/below predefined maximum/minimum limits).  
Claim 39
Koverzin teaches the apparatus of claim 37, and further teaches wherein the physiological parameter concerns at least one of heart rate; blood pressure; blood flow rate; blood sugar; respiration rate; respiration flow rate; skin color; shivering; blood oxygen; electrocardiography; body temperature; and facial movement (Koverzin [0060], Table 5 on Pg 17, noting physiological parameters include ECG data, pulse oximetry data, blood pressure data, blood glucose, temperature, etc.).  
Claim 40
Koverzin teaches the apparatus of claim 34, and further teaches wherein the customized event detection data comprises an anomaly pattern for a plurality of physiological parameters (Koverzin [0699]-[0724], noting that a combination of parameters from a combination of monitoring devices can be used to determine if an event is triggered, e.g. a cardiac arrest event could include a pattern of one or more of low heart rate, low blood pressure, abnormal ECG signal, and low blood oxygenation saturation in addition to verbal keywords or unresponsiveness from a patient).  
Claim 41
Koverzin teaches the apparatus of claim 34, and further teaches wherein the apparatus is further configured to, responsive to a first condition, supplement the obtained physiological measurement data with one or more given physiological parameters (Koverzin [0109], noting that if a first event is triggered (e.g. via physiological parameter monitoring), the patient is probed for additional information, e.g. physiological parameters acquired from answers to stroke, heart condition, etc. checklists exemplified in at least [0652]-[0659], [0682]-[0688], [0699]-[0702], etc.).  
Claim 42
Koverzin teaches the apparatus of claim 41, and further teaches wherein the first condition further comprises a detecting of a predetermined event (Koverzin [0268]-[0283], [0452]-[0453], noting various probe trigger (PT) conditions indicating various predetermined events that may trigger a probing checklist for further information as in [0109]).  
Claim 43
Koverzin teaches the apparatus of claim 41, and further teaches wherein the customized event detection data defines the first condition (Koverzin [0268]-[0283], [0452]-[0453], noting various probe trigger (PT) conditions (i.e. customized event detection data, as above) indicating various predetermined events that may trigger a probing checklist for further information as in [0109]).  
Claim 48
Koverzin teaches the apparatus of claim 34, and further teaches wherein the prompting of the person to issue the annotation depends on the physiological measurement data and on the customized event detection data (Koverzin [0089], [0091], [0108]-[0109], noting a physiological probe trigger event based on the monitored physiological data meeting predefined probe trigger conditions (i.e. the customized event detection data, as above) prompts a user for verbal input (i.e. the annotation)).
Claim 51
Koverzin teaches the apparatus of claim 34, and further teaches the apparatus comprising a user interface configured to receive the annotation from the person (Koverzin Fig. 2, [0056], [0065], noting various user interfaces that can receive annotation input from a user such as a communicator 65 with a built-in microphone or a user input device 80).  
Claim 52
Koverzin teaches the apparatus of claim 34, and further teaches the apparatus comprising a speech recognition circuitry configured to recognize spoken annotation from the person (Koverzin Fig. 3, [0082], noting speech recognition engine 143 that receives and parses verbal input from the subject).  
Claim 53
Koverzin teaches the apparatus of claim 34, and further teaches wherein the obtaining of the physiological measurement data further comprises receiving of information from a sensor (Koverzin Fig. 2, [0060], noting various physiological sensors are utilized to obtain the physiological measurements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Koverzin as applied to claim 34 above, and further in view of Carty et al. (US 20140207486 A1).
Claim 38
Koverzin teaches the apparatus of claim 34, and further teaches based on the calibrating, (Koverzin [0085], noting any of the data collected (i.e. indications of events or annotations of a user) can be saved and sent to a central database such as control center 20 via transmission engine 175 that can transmit data automatically on a scheduled basis, i.e. batch send collected data timed according to a predetermined schedule). However, the reference fails to explicitly disclose such batch sending of information (such as the indication of the listing of the detected at least one event or annotation) to the remote data processing device for evaluation as in the parent communicating step of claim 34. That is, Koverzin contemplates periodically sending batched patient data to a server for storage which a remote user can access as in [0085], but does not explicitly disclose the communicating step of claim 34 comprising the scheduled batch sending of data. However, Carty teaches an analogous event monitoring system that includes the ability to send periodic digests or reports (i.e. batch communications of events or other information associated with a monitored user) to a remote data processing device of a care team member for evaluation (Carty [0080], [0274], [0281]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the scheduled batch transmission of data capabilities of Koverzin to include the communication of batched reports or digests of monitored patient information specifically to a remote processing device for evaluation as in Carty in order to keep care network members informed of what is going on with the member they support and monitor trends of events over a custom interval of time (as suggested by Carty [0274] & [0281]).  

Claims 44-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Koverzin as applied to claim 34 above, and further in view of Chung et al. (US 20150106020 A1).
Claim 44
Koverzin teaches the apparatus of claim 34, and further teaches wherein the prioritizing comprises (Koverzin [0230], noting the system analyzes and weights various patient parameters to determine how serious the subject’s condition is, i.e. to determine an estimated significance of the detected event). Though Koverzin determines a significance of a subject’s condition in connection with a detected event, it fails to explicitly disclose usage of a machine learning process to do so. However, However, Chung teaches an analogous event detection apparatus that utilizes machine learning processes to determine the significance of a patient’s situation as indicated by physiological parameters (Chung [0048]-[0049], noting supervised machine learning methods are utilized to assign patient-specific thresholds indicative of event significance for that particular patient). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the event detection system of Koverzin such that event significance is estimated using machine learning processes as in Chung in order to dynamically determine significance of certain parameter values for each particular patient as learned over time such that biological variation present in each individual is accounted for (as suggested by Chung abstract), as well as to avoid assigning significance to events in a static manner that poorly accounts for biological variability, noise contamination, or insignificant fluctuations near a threshold (as suggested by Chung [0061]). 
Claim 45
Koverzin in view of Chung teaches the apparatus of claim 44, and the combination further teaches wherein the prioritizing combines the estimated significance of the detected event and the temporally associated annotation (Koverzin [0091], [0230], noting multiple variables (including physiological parameters weighted by significance and verbal annotations solicited from the subject) can be used in combination to decide whether a situation is prioritized as an emergency and result in contacting emergency services).  
Claim 46
Koverzin in view of Chung teaches the apparatus of claim 44, and the combination further teaches wherein the apparatus is further caused to classify the detected at least one event based on the combination of the estimated significance of the detected at least one event and the temporally associated annotation (Koverzin [0091], [0230], noting multiple variables (including physiological parameters weighted by significance and verbal annotations solicited from the subject) can be used in combination to decide whether a situation is classified as an emergency or not).   
Claim 50
Koverzin teaches the apparatus of claim 34, showing a system that stores customized event detection criteria and can modify (i.e. calibrate) the criteria over time (Koverzin [0104]). However, the reference fails to explicitly disclose wherein the apparatus is further configured to receive feedback data concerning the detecting of the at least one event or the prioritizing of the detected at least one event and calibrate the detecting of the at least one event or the prioritizing of the detected at least one event, respectively. However, Chung teaches an analogous event detection apparatus that is configured to receive feedback data concerning the detecting of the at least one event or the prioritizing of the detected at least one event and calibrate the detecting of the at least one event or the prioritizing of the detected at least one event, respectively (Chung [0061], [0073]-[0074], noting event detection thresholds and baselines are updated and/or recalibrated in response to patient feedback). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustable event detection data of Koverzin so that it may be recalibrated by feedback as in Chung in order to allow for the revision of custom patient monitoring models to accommodate changes in a patient’s baseline health as time progresses so that future event detection is improved, as suggested by Chung [0073]. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bock et al. (US 20040236187 A1) and Eggers et al. (US 20020156352 A1) describe systems for monitoring patients according to customized and adjustable event criteria for physiological parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN A HRANEK/Examiner, Art Unit 3626